United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2678
                                    ___________

United States of America,             *
                                      *
           Appellee,                  *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * District of Nebraska.
Pamela K. Robbins, also known as      *
Kim Robbins,                          *    [UNPUBLISHED]
                                      *
           Appellant.                 *
                                 ___________

                            Submitted: November 3, 1999
                                Filed: November 8, 1999
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Pamela Robbins pleaded guilty to one count of conspiring to distribute and
possess with intent to distribute amphetamine and methamphetamine, in violation of 21
U.S.C. § 846. She filed a downward-departure motion under U.S. Sentencing
Guidelines Manual § 5K2.0, p.s. (1997), contending that both she and her husband had
cooperated jointly with the government, but the government had moved for a
substantial-assistance downward-departure only for her husband, and that this
circumstance took her case outside the heartland of cases contemplated by the
Sentencing Commission. The district court1 denied her motion and sentenced her to 46
months imprisonment and 5 years supervised release. Robbins appeals, arguing that
the court abused its discretion in denying her downward-departure motion.

        Robbins concedes that the district court recognized its authority to depart
downward, but declined to do so, and she does not allege that the court acted with an
unconstitutional motive. Accordingly, the denial of her downward-departure motion
is unreviewable. See United States v. Johnson, 169 F.3d 569, 573 (8th Cir. 1999)
(district court’s discretionary decision not to depart downward is reviewable only if
court acted with unconstitutional motive or believed it lacked authority to depart).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
                                         -2-